NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTIN SALAZAR CASTRO,                          No.    20-15274

                Petitioner-Appellant,           D.C. No.
                                                2:16-cv-01237-MMD-EJY
 v.

RENEE BAKER, Warden; ATTORNEY                   MEMORANDUM*
GENERAL FOR THE STATE OF NE-
VADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                          Submitted November 19, 2021**
                             San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and MOLLOY,*** District
Judge.

      Martin Salazar Castro appeals the district court’s denial of his 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
§ 2254 habeas corpus petition challenging his 2010 conviction for sexual assaults,

attempted sexual assault, conspiracy to commit sexual assault, and kidnapping.

      Assuming, without deciding, that the state trial court improperly denied Cas-

tro’s motion to suppress, Castro has nonetheless failed to demonstrate that the ad-

mission of his statement had a “substantial and injurious effect or influence in deter-

mining the jury’s verdict” in light of the overwhelming evidence in support of his

conviction. Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993). See Cunningham

v. Wong, 704 F.3d 1143, 1165 (9th Cir. 2013) (denying habeas relief where the state

court concluded that a defendant’s statement, in which he “did not actually confess

to the crime,” was harmless, because the statement “at most” undermined the de-

fendant’s credibility). The district court therefore properly denied Castro’s petition.

See 28 U.S.C. § 2254(d).

      Because we do not reach the question of whether Castro’s statement was in-

voluntary, Castro’s Motion to Expand the Record and Transmit Physical Exhibit,

Dkt. 18, is DENIED as moot.

      AFFIRMED.




                                          2